CONCURRING OPINION OF
PERRY, J.
The view that the Treasurer had not under the law sufficient interest or authority to enable him to bring and to maintain the suit against the superintendent of public works, is, I am inclined to think, without so deciding definitely, correct, but, even if it is, it does not follow, as it seems to me, that the expenditure in question must be disallowed. If the treasurer believed that he bad the necessary authority and that the duty devolved upon him to bring the proceedings and thus protect the territorial revenues, he was justified in consulting those learned in the law as to the *722correctness oí bis views and, upon being advised that sucb views were correct and that it was bis duty to bring tbe suit, to employ legal assistance to prosecute it. That tbe view of tbe treasurer and of counsel was incorrect, if it was, does not affect tbe question now before us. It cannot be said that tbe law is so clearly to tbe contrary as to indicate that the treasurer or bis attorneys did not act or could not have acted in good faith. Under tbe circumstances of this particular case concerning tbe previously expressed views of tbe attorney general upon tbe issue then involved and the position taken by that official in defending tbe county law, and in view of the fact that tbe controversy was be tween two officials of tbe government and that tbe attorney gen eral could not represent both sides, tbe treasurer was authorized and justified in seeking sucb advice from private counsel. To have first consulted tbe attorney general would have been a useless form.
Tbe total appropriation of $9000 in two lump sums for “Incidentals Treasurer’s Office” in itself shows that tbe legislature intended that some discretion should be left to the treasurer in determining what expenses should be paid out of that item. That discretion cannot be said to have been exercised arbitrarily or unreasonably in this instance, in tbe payment for legal advice sought upon a point as to which tbe officer was in doubt and assistance in tbe institution and conduct of tbe suit. Tbe law does not require that tbe person appointed to fill the office of treasurer shall have bad special training in the law, and Congress and tbe legislature must be deemed to have known that questions might present themselves to that officer for a proper solution of which tbe advice of an attorney would be proper and essential. Ordinarily sucb advice and assistance should be sought of tbe law officer of tbe government, appointed and paid for that purpose, but in this instance, as already pointed out, there was justification for seeking it from other counsel.
Tbe fee in controversy was reasonable.
Mr. Chief Justice Erear concurs in tbe conclusion.
*723Decisions Announced without Opinions During the Period Covered by this Volume.